DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                      WALTER BRUNO OLSON, JR.,
                              Appellant,

                                        v.

                          CYNTHIA ANN OLSON,
                               Appellee.

                                  No. 4D18-1569

                            [November 14, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dale C. Cohen, Judge; L.T. Case No. 02-
013483 (37).

    Robert P. Bissonnette of Robert P. Bissonnette, P.A., Fort Lauderdale,
for appellant.

   No brief filed for appellee.

WARNER, J.

   The former husband appeals a temporary injunction which freezes all
of the former husband’s assets and, particularly, an impending
inheritance. Although no evidence was offered by the former wife in
support of her petition, the trial court granted the motion, making
unsupported factual findings based upon the former wife’s attorney’s
statements to the court. We reverse the temporary injunction.

    “[A] party seeking a temporary injunction must establish that (1)
irreparable harm will result if the temporary injunction is not entered; (2)
an adequate remedy at law is unavailable; (3) there is a substantial
likelihood of success on the merits; and (4) entry of the temporary
injunction will serve the public interest.” Univ. Med. Clinics, Inc. v. Quality
Health Plans, Inc., 51 So. 3d 1191, 1195 (Fla. 4th DCA 2011).

   Florida Rule of Civil Procedure 1.610(c) requires that “[e]very injunction
shall specify the reasons for entry, [and] shall describe in reasonable detail
the act or acts restrained without reference to a pleading or another
document . . . .” The trial court’s order must contain “[c]lear, definite, and
unequivocally sufficient factual findings [to] support each of the four
conclusions necessary to justify entry of a preliminary injunction.” City of
Jacksonville v. Naegele Outdoor Advert. Co., 634 So. 2d 750, 754 (Fla. 1st
DCA 1994) (alterations added).

   The former wife filed a motion for ex parte injunction to freeze the
former husband’s assets because she holds an unsatisfied judgment for
alimony and child support. Although filed as an ex parte injunction, the
motion was noticed for hearing at which the former husband and his
attorney were present. The former wife presented no evidence but relied
solely on the statements of her attorney, her verified motion for injunction,
and its attachments. A verified motion, by itself, is inadequate to establish
the necessary proof when there is a noticed and contested evidentiary
hearing. See Orkin Extermination Co. v. Tfank, 766 So. 2d 318, 319-20
(Fla. 4th DCA 2000).

   As we have said many times, the statements of an attorney are not
evidence. We explained:

      [T]he practice we wish to see terminated is that of attorneys
      making unsworn statements of fact at hearings which trial
      courts may consider as establishing facts. It is essential that
      attorneys conduct themselves as officers of the court; but their
      unsworn statements do not establish facts in the absence of
      stipulation. Trial judges cannot rely upon these unsworn
      statements as the basis for making factual determinations;
      and this court cannot so consider them on review of the
      record. If the advocate wishes to establish a fact, he [or she]
      must provide sworn testimony through witnesses other than
      himself or a stipulation to which his opponent agrees.

Smith v. Smith, 64 So. 3d 169, 171 (Fla. 4th DCA 2011) (first alteration in
original, second alteration added) (quoting Leon Shaffer Golnick Advert.,
Inc. v. Cedar, 423 So. 2d 1015, 1016-17 (Fla. 4th DCA 1982)).

   Appellee has filed no brief in opposition, and that is well-advised as it
is apparent from the trial transcript that no evidence supports the trial
court’s injunction order. We therefore reverse and remand for instructions
to vacate the temporary injunction. Our reversal is without prejudice to
renewing the request, although we express no opinion as to the merits of
the issue or the appropriateness of injunctive relief.




                                      2
DAMOORGIAN and CONNER, JJ., concur.

                        *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                 3